Case 1:19-cv-00935-AJT-MSN Document 21 Filed 04/23/20 Page 1 of 2 PageID# 115



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

ELIZABETH LAREAU,                                   )
                                                    )
                          Plaintiff,                )
                                                    )
                 v.                                 )        Civil Action No. 1:19-cv-00935 (AJT/MSN)
                                                    )
OSETH GROUP, LLC,                                   )
                                                    )
                          Defendant.                )
                                                    )

                                                   ORDER

        This matter is before the Court on the Report and Recommendation [Doc. No. 19] of the

Magistrate Judge recommending that Plaintiff’s Motion for Default Judgment [Doc. No. 11] be

granted, and that a default judgment be entered in favor of Plaintiff in the total amount of

$106,199.46 in back-pay for her Title VII claims. The Magistrate Judge advised the parties that

objections to the Proposed Findings of Fact and Recommendations must be filed within fourteen

days of service and that failure to object waives appellate review. No objections have been filed.

Having conducted a de novo review of the record, the Court adopts and incorporates the findings

and recommendations of the Magistrate Judge. 1 Accordingly, it is hereby

        ORDERED that the Report and Recommendation [Doc. No. 19] be, and the same hereby

is, ADOPTED; and it is further

        ORDERED that Plaintiff’s Motion for Default Judgment [Doc. No. 11] be, and the same

hereby is, GRANTED; and it is further


1
 The Court notes one typographical error—on page 8, the Report and Recommendation states, “Plaintiff’s
employment terminated on March 29, 2019. Therefore, the back pay period as calculated runs from March 30,
3029, through February 21, 2020, the date the supplemental motion was filed.” The correct date is March 30, 2019.
However, given that no objections have been filed, and that the calculation of the back-pay award remains
unchanged with the corrected date, the Court shall adopt the Report and Recommendation with the adjusted date.
Case 1:19-cv-00935-AJT-MSN Document 21 Filed 04/23/20 Page 2 of 2 PageID# 116



        ORDERED that a default be, and the same hereby is, ENTERED in favor of Plaintiff and

against Defendant as to liability on Counts 1 through 4 of the Complaint; and it is further

        ORDERED that a default judgment be, and the same hereby is, ENTERED in favor of

Plaintiff and against Defendant in the amount of $106,199.46 in back-pay for Plaintiff’s Title VII

claims; and it is further

        ORDERED that a final pretrial conference in this matter be, and the same hereby is,

SCHEDULED for Thursday, May 21, 2020 at 10:00 a.m., to set a date for a jury trial as to

compensatory and punitive damages for Counts 1 through 4 of the Complaint. The parties are

instructed to electronically file on or before the final pretrial conference the Rule 26(a)(3)

disclosures and a list of the exhibits to be used at trial, a list of the witnesses to be called at trial,

and a written stipulation of uncontested facts.

        The Clerk is directed to forward copies of this Order to all counsel of record, and to issue

a copy of the Order to Defendant at its last known address.




Alexandria, Virginia
April 23, 2020




                                                     2
